DETAILED ACTION
This office action is responsive to communication filed on May 16, 2022.  Claims 1-6 are pending in the application and have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Consider claims 1 and 6, the closest prior art, Yoshida et al. (US 2018/0288346) teaches:
	A solid-state imaging element (figure 7) comprising: 
	a plurality of pixels (100, figure 1, paragraph 0021), wherein each pixel (100) of the plurality of pixels includes (see figure 7):
	a photodiode (PD1) configured to perform photoelectric conversion (see paragraph 0024);
	a floating diffusion (FD) unit (FD1) to which charge generated in the photodiode (PD1) is transferred (see figure 7, paragraph 0024);
	a transfer transistor (e.g. Mtx1 or Mtx2, figure 7) configured to transfer the charge generated in the photodiode (PD1 or PD2) to the FD unit (FD1 or FD2, paragraphs 0042 and 0043), 
	wherein the transfer transistor (Mtx1) of a first pixel of the plurality of pixels (see figure 7) is configured to transfer the charge to the FD unit (FD1) of the first pixel (see figure 7) concurrently with the transfer of the charge by the transfer transistor (Mtx2) of a second pixel of the plurality of pixels (see figure 7) to the FD unit (FD2) of the second pixel (As shown in figure 7, a first transistor (Mtx1) is operated according to a control signal ϕT1, and a second transistor (Mtx2) is operated according to control signal ϕT2.  The transistors (Mtx1, Mtx2) are configured to transfer charges concurrently, as this would only involve suppling the control signals (ϕT1, ϕT2) concurrently.);
	an amplification transistor (pixel transistor, Mpx1) that includes a gate electrode to which the FD unit (FD1) is connected (see figure 7, paragraph 0024); and
	a selection transistor (Msx1, Msx2) configured to select a pixel of the plurality of pixels (see paragraph 0119); and 
	an AD converter that includes:
	a differential pair including a first metal oxide semiconductor (MOS) transistor (differential transistor, M3) to which a reference signal (VRMP) is input (see figure 7, paragraph 0025) and the amplification transistor (Mpx1, see figure 7, paragraphs 0025, 0026 and 0119.), wherein
	a second MOS transistor (M5);
	a third MOS transistor (M8);
	a fourth MOS transistor (M7), wherein
	a gate electrode of the third MOS transistor (M8) and a gate electrode of the fourth MOS transistor (M7) are connected to a drain of the first MOS transistor (M3, i.e. via C1, see figure 7),
	a source of the first MOS transistor (M3) is connected to a drain of the second MOS transistor (M5, see figure 7),
	the AD converter is configured to execute an AD conversion on a pixel signal based on an amount of light received by the selected pixel (i.e. the comparison portion of AD conversion which compares the pixel signal, which is based on an amount of light received by the selected pixel, with the reference signal, see paragraphs 0119-0121),
	the AD conversion is executed with respect to the reference signal (i.e. the comparison portion of AD conversion which compares the pixel signal, which is based on an amount of light received by the selected pixel, with the reference signal, see paragraphs 0119-0121), and
	a determined number of the pixels of the plurality of pixels share the AD converter (e.g. two pixels (100) in figure 7).
	However, the prior art of record does not teach nor reasonably suggest that a gate electrode of the third MOS transistor and a gate electrode of the fourth MOS transistor are connected to a drain of the third MOS transistor, wherein the plurality of pixels is connected in parallel between the drain of the second MOS transistor and a drain of the fourth MOS transistor, in combination with the other elements recited in claims 1 and 6, respectively.

	Claims 2-5 are allowed as depending from an allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696